No. 99-50512
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50512
                         Summary Calendar



VINCENT BEASLEY,

                                          Plaintiff-Appellant,

versus

BERNEY KESZLER, ET AL,

                                          Defendants,

BERNEY KESZLER; JOSEPH GILL;
MARTHA SYRETT,
                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-97-CV-257
                        --------------------
                            May 11, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vincent Beasley, Texas prisoner no. 604719, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 claims against

defendants Joseph Gill and Martha Syrett as frivolous and for

failure to state a claim; Beasley also appeals the district

court’s order granting summary judgment to Defendant Dr. Berney

Keszler.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50512
                                 -2-

     The district court did not err in determining that Beasley

failed to state a claim against Gill and Syrett as he has failed

to allege their personal involvement in his allegations that

Keszler and other medical personnel were deliberately indifferent

to his serious medical needs.    See Woods v. Edwards, 51 F.3d
577, 583 (5th Cir. 1995).

     The district court did not err granting summary judgment in

favor of Dr. Keszler.   The crux of the dispute between the

parties is whether Beasley’s ailments were too severe to allow

him to perform certain prison labor.   Beasley’s allegations are,

at most, complaints of medical malpractice which do not rise to

the level of a constitutional violation.   See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     AFFIRMED.